 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 1 of 7 Page ID #:1028


 1   JANET M. HEROLD, Regional Solicitor
 2
     IAN H. ELIASOPH, Counsel for ERISA
     CA State Bar No. 227557
 3   GRACE A. KIM, Senior Trial Attorney
 4
     CA State Bar No. 247456
     Office of the Solicitor
 5   United States Department of Labor
 6   350 S. Figueroa St., Suite 370
     Los Angeles, California 90071-1202
 7   Telephone: (213) 894-3950
 8   Facsimile: (213) 894-2064
     kim.grace@dol.gov
 9
10   Attorneys for Plaintiff, Secretary,
     United States Department of Labor
11

12                      UNITED STATES DISTRICT COURT FOR
13                    THE CENTRAL DISTRICT OF CALIFORNIA
14                                             ) Case No. 19-cv-778-MWF (MAAx)
     R. ALEXANDER ACOSTA,                      )
15      Secretary of Labor,                    )
        United States Department of Labor, ) PLAINTIFF SECRETARY OF
16                                             ) LABOR’S STATEMENT OF
          Plaintiff,                           ) POSITION RE NATIONS
17                                             ) RELIABLE LENDING, LLC’S
                   v.                          ) OPPOSITION TO INDEPENDENT
18                                             ) FIDUCIARY’S MOTION TO
     RIVERSTONE CAPITAL LLC, a                 ) APPROVE ITS [PROPOSED]
19   California limited liability corporation; ) ORDERLY PLAN OF
     NEXGEN INSURANCE SERVICES ) LIQUIDATION AND FOR ORDER
20   INCORPORATED, a California                ) PROVIDING ALL WRITS ACT
     corporation; NGI BROKERAGE                ) PROTECTION (DKT. 55)
21   SERVICES, INC., a California              )
     corporation; JAMES C. KELLY, an           )
22   individual; TRAVIS O. BUGLI, an           )
     individual; ROBERT CLARKE, an             )
23   individual; and ERIK MANQUEROS, )
     an individual.                            )
24                                             )
           Defendants.                         )
25                                             )
26

27

28


     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 1
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 2 of 7 Page ID #:1029


 1         PLEASE TAKE NOTICE that Plaintiff R. ALEXANDER ACOSTA, United
 2   States Secretary of Labor (“Plaintiff” or the “Secretary”), submits this position
 3   statement regarding Nations Reliable Lending, LLC (“NRL”)’s Opposition to the
 4   Independent Fiduciary’s Motion to Approve its [Proposed] Orderly Plan of
 5   Liquidation and for Order Providing All Writs Act Protection (Dkt. 55).
 6         Although the Secretary is not directly implicated in NRL’s Opposition to the

 7   Independent Fiduciary’s motion, the Secretary files the instant position statement
     given that he is the named Plaintiff in this action and in order to address NRL’s
 8
     misplaced suggestions that it may not be responsible for paying its employee’s
 9
     health claims because it had a contract (Dkt. 55-2) with Riverstone Capital
10
     whereby Riverstone would pay such claims. To the contrary, NRL is an ERISA
11
     fiduciary and responsible for paying its employees’ health claims.
12
           NRL’s Opposition largely overlooks the controlling Plan Document and
13
     Summary Plan Description (Dkt. 55-3) clearly explaining that NRL’s plan was a
14
     self-funded plan, that NRL was responsible for paying employee health claims, and
15
     naming NRL as plan administrator and fiduciary:
16
              • Dkt. 55-3, p. 93: The Plan is a self-funded group health Plan and the
17                administration is provided through a Third Party Claims
18                Administrator. The funding for the benefits is derived from the funds
19                of the Employer. The Plan is not insured.
20            • p. 6: Nations Reliable Lending shares the cost of Employee and
21                Dependent coverage under this Plan with the covered Employees.
22            • p. 91: The cost of the Plan is funded as follows:
23                For Employee and Dependent Coverage: Funding is derived from the
24                funds of the Employer and contributions made by the covered

25                Employees.

26
           Here, NRL chose to enter into the Riverstone MEWA to have purportedly
27
     affordable health coverage for its employees and was specifically designated as
28
     plan administrator and named fiduciary in the controlling Plan Document. (Dkt.
     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 2
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 3 of 7 Page ID #:1030


 1   55-3, p. 93). Through its discretionary actions and designation as a plan
 2   administrator, NRL was an ERISA fiduciary and subject to the “’highest [duties]
 3   known to the law.’” Johnson v. Couturier, 572 F.3d 1067, 1077 (9th Cir. 2009)
 4   (quoting Howard v. Shay, 100 F.3d 1484, 1488 (9th Cir. 1996), cert. denied, 520
 5   U.S. 1237 (1997) (quoting Donovan v. Bierwirth, 680 F.2d 263, 272 n. 8 (2d Cir.
 6   1982), cert. denied, 459 U.S. 1069 (1982))); Donovan v. Mercer, 747 F.2d 304,

 7   309 (5th Cir. 1984) (“some offices of an employee benefit plan, such as trustee or
     plan administrator, by their very nature require those who hold them to perform
 8
     fiduciary functions[.]”) (citing 29 C.F.R. § 2509.75-8 at D-3); Yeseta v. Baima, 837
 9
     F.2d 380, 384 (9th Cir. 1988) (same).
10
           NRL suggests that although its HR & Payroll Manager’s electronic signature
11
     appears on the Plan Document and SPD (Dkt. 55-3, p. 94), she may not have
12
     authorized anyone to electronically sign the document on her behalf and NRL
13
     claims that it has been unable to locate a copy of this document in its files. (See
14
     Dkt. 55-1 (DeDominicis Decl.), ¶ 3) To the extent this may be true, NRL’s failure
15
     to even procure a copy of the controlling Plan Document for its own records or
16   circulate a copy of the SPD to its employees in and of itself is likely a violation of
17   ERISA § 404’s prudence requirements. In its apparent failure to do so, NRL did
18   not even know what kind of health plan it was offering to its employees, what its
19   operative terms were, and failed to inform its employees of the same. See Almont
20   Ambulatory Surgery Center, LLC v. UnitedHealth Group, Inc., CV 14-03053
21   MWF (VBKx), 2015 WL 12778048, at *34 (C.D. Cal. Oct. 23, 2015) (Fitzgerald,
22   J.) (“ERISA requires welfare benefit plans to be established and maintained
23   pursuant to a written instrument” and “an employer must provide employees with a
24   written Summary Plan Description (‘SPD’) which describes the employees’ plan.”)

25   (citing 29 U.S.C. §§ 1102(a)(1), 1102(b); 29 U.S.C. § 1022(a)(1); Pisciotta v.

26
     Teledyne Indus., Inc., 91 F.3d 1326, 1329 (9th Cir. 1996)); see also ERISA §
     404(a)(1)(D), 29 U.S.C. § 1104(a)(1)(D) (“a fiduciary shall discharge his duties
27
     with respect to a plan solely in the interest of the participants and beneficiaries and
28
     . . . in accordance with the documents and instruments governing the plan insofar
     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 3
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 4 of 7 Page ID #:1031


 1   as such documents and instruments are consistent with [ERISA]”) (emphasis
 2   added). 1
 3         In addition to the signed Plan Document and SPD, NRL also entered into a
 4   separate Administrative Services Agreement (“ASA”) with third party claims
 5   administrator S&S Healthcare Strategies, Ltd. (“S&S”) specifying that NRL was
 6   “Plan Sponsor” responsible for paying medical claims. (Declaration of Dina

 7   Yadegarian in support of Secretary’s Position Statement, Exh. 1, p. 1 of 15) This
     ASA appears to have been electronically signed by NRL’s HR & Payroll Manager
 8
     on September 19, 2018 (id. at p. 15 of 15). Among other things, the ASA
 9
     specifies:
10
                  • Page 6, Section 4 outlines the banking arrangements that the Plan
11
                     Sponsor is required to set up for S&S to process and pay claims.
12
                     Section 4.1 specifically states that “[f]unds used to pay Plan benefits
13
                     shall be provided by the Plan Sponsor.”
14
                  • Page 6, Section 4.2 specifies that the “Plan Sponsor shall provide
15
                     sufficient amounts to the Plan’s program manager, Riverstone Capital,
16                   LLC, to fund the medical claims component per invoice.” Section 4.2
17                   also states that “[i]f funds have not been provided for the payment of
18                   approved claims, S&S reserves the right to notify claimants and
19                   providers of services that the account has not been funded by the Plan
20                   Sponsor.”
21

22         Moreover, the contract upon which NRL relies (Dkt. 55-2) to claim that
23   Riverstone Capital would pay NRL employees’ health claims was entered between
24   NRL and Riverstone Capital LLC, the corporate entity -- not the plan -- and is not

25   a controlling plan document. In any event, NRL appears to cherry pick from that

26

27
     If it is true that NRL did not maintain a copy of the Plan Document and SPD such
     1

28 that it did not distribute the SPD to its employees, then NRL’s employees certainly
   are the “most innocent victims” in this situation. (See Dkt. 55, 4:9-10).
     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 4
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 5 of 7 Page ID #:1032


 1   contract as it contains other provisions regarding NRL’s funding of health claims.
 2   (See Dkt. 55-2, Section D.1: “Client [NRL] agrees to pay RC [Riverstone Capital]
 3   and its vendors (e.g. HMA, S&S, US Health Center, Well Dyne PBM RX, Cigna
 4   PBM RX, etc.) a level self-funded maximum claims amount (‘Funding
 5   Contribution’) on a monthly billed basis.”)
 6          For the same reasons that apply here, other employers that created plans for

 7   their employees to participate in the Riverstone MEWA have liability regardless of
     whether they claim to have not seen or signed any controlling Plan documents or
 8
     whether they entered a separate contract with Riverstone Capital.
 9
10
                                                   Respectfully submitted,
11

12   Dated: April 15, 2019                         JANET M. HEROLD
                                                   Regional Solicitor
13

14                                                 IAN H. ELIASOPH
                                                   Counsel for ERISA
15

16                                                 By:    /s/ Grace A. Kim
                                                         GRACE A. KIM
17                                                       Senior Trial Attorney
18
                                                   Attorneys for the Plaintiff
19

20

21

22

23

24

25

26

27

28


     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 5
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 6 of 7 Page ID #:1033


 1                            DECLARATION OF SERVICE
 2         I, the undersigned declarant, hereby say:
 3      1. I am over the age of 18 years and am not a party to this litigation.
 4      2. I am employed in the Office of the Solicitor and am an attorney of record
 5         herein for the U.S. Department of Labor.
 6      3. On the date indicated below, I caused to be served a true and correct copy of

 7         the attached PLAINTIFF SECRETARY OF LABOR’S STATEMENT

 8
           OF POSITION RE NATIONS RELIABLE LENDING, LLC’S
           OPPOSITION TO INDEPENDENT FIDUCIARY’S MOTION TO
 9
           APPROVE ITS [PROPOSED] ORDERLY PLAN OF LIQUIDATION
10
           AND FOR ORDER PROVIDING ALL WRITS ACT PROTECTION
11
           (DKT. 55) by depositing in a U.S. Postal Service mail box located in Los
12
           Angeles, California, a copy thereof in a sealed, postage-paid envelope
13
           addressed to:
14
                        Riverstone Capital, LLC
15                      c/o Travis O. Bugli
                        11311 Queensbury Drive
16
                        Bakersfield, CA 93312
17                      buglitravis@gmail.com
18
                        NexGen Insurance Services, Inc.
19                      c/o Travis O. Bugli
                        11311 Queensbury Drive
20
                        Bakersfield, CA 93312
21                      buglitravis@gmail.com
22
                        NGI Brokerage Services, Inc.
23                      c/o Travis O. Bugli
24
                        11311 Queensbury Drive
                        Bakersfield, CA 93312
25                      buglitravis@gmail.com
26
                        James C. Kelly
27                      332 Flower St.
28
                        Costa Mesa, CA 92627
                        James_C_Kelly@yahoo.com
     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 6
 Case 2:19-cv-00778-MWF-MAA Document 60 Filed 04/15/19 Page 7 of 7 Page ID #:1034


 1

 2
                         Travis D. Bugli
                         11311 Queensbury Drive
 3                       Bakersfield, CA 93312
 4
                         buglitravis@gmail.com

 5                       Robert Clarke
 6                       24159 Twin Tides Drive
                         Santa Clarita, CA 91355
 7                       RMC90292@yahoo.com
 8

 9
        4. This Declaration was duly executed in Los Angeles, California, on the date
           indicated below.
10
           I have read this Declaration and hereby say, under penalty of perjury, that
11
     this Declaration is true and correct.
12

13
                                                   Dated: April 15, 2019
14
                                                   __/s/ Grace A. Kim____
15
                                                   Grace A. Kim
16                                                 Declarant
17

18

19

20

21

22

23

24

25

26

27

28


     PLAINTIFF SECRETARY OF LABOR’S POSITION STATEMENT RE NRL’S OBJECTION TO IF’S
     LIQUIDATION PLAN MOTION                                                Page- 7
